Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald L. Legg appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Legg v. Joye, No. 4:13-cv-01615-RMG, 2013 WL 3746036 (D.S.C. July 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *936this court and argument would not aid the decisional process.

AFFIRMED.